Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 1 of 18




                   Exhibit A
                                       Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 2 of 18



                                                      Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
     Case Caption                                                    Case Number
 1   Tuttle v. Syngenta Corporation, et al                           2:14-cv-02554-JWL-JPO (KS)
 2   Five Star Farms, et al. v. Syngenta AG, et al                   2:14-cv-02571-JWL-JPO (KS)
 3   Stracener Farming Company et al v. Syngenta AG et al            2:14-cv-02635-JWL-JPO
 4   Claas et al v. Syngenta Corporation et al                       2:14-cv-02638-JWL-JPO
 5   Hadden Farms Inc v. Syngenta Corporation et al                  2:14-cv-02639-JWL-JPO
 6   Volnek Farms, Inc. v. Syngenta Corporation, et al.              2:14-cv-02641-JWL-JPO
 7   Backhaus v. Syngenta Corporation et al                          2:14-cv-02647-JWL-JPO
 8   Cronin, Inc et al v. Syngenta Corporation et al                 2:14-cv-02651-JWL-JPO
 9   Gipson v. Syngenta Corporation et al                            2:15-cv-02005-JWL-JPO
10   Gilbert Jones & Sons Farm LLC v. Syngenta Corporation et al     2:15-cv-02011-JWL-JPO
11   W Edgar Wilman 2000 Trust et al v. Syngenta Corporation et al   2:15-cv-02012-JWL-JPO
12   Collins v. Syngenta Corp et al                                  2:15-cv-02016-JWL-JPO
13   Fornea-5, LLC v. Syngenta AG et al                              2:15-cv-02017-JWL-JPO
14   Rye Farms Partnership et al v Syngenta Corp et al               2:15-cv-02019-JWL-JPO
15   Greer v. Syngenta Corporation et al                             2:15-cv-02022-JWL-JPO
16   Rail Transfer, Incorporated v. Syngenta Corporation et al       2:15-cv-02024-JWL-JPO
17   Cox v. Syngenta Corporation et al                               2:15-cv-02028-JWL-JPO
18   Wilson Farm Inc. et al v. Syngenta AG et al                     2:15-cv-02032-JWL-JPO
19   Bentlage et al v. Syngenta Corporation et al                    2:15-cv-02033-JWL-JPO
20   Norman v. Syngenta AG et al                                     2:15-cv-02034-JWL-JPO
21   Hullinger v. Syngenta AG et al                                  2:15-cv-02040-JWL-JPO
22   Graham v. Syngenta AG et al                                     2:15-cv-02041-JWL-JPO
23   Smaniotto v. Syngenta AG et al                                  2:15-cv-02042-JWL-JPO
24   Dykes v. Syngenta AG et al                                      2:15-cv-02043-JWL-JPO
25   O&W Ag Enterprises, Inc. v. Syngenta AG et al                   2:15-cv-02045-JWL-JPO
26   Stone v. Syngenta AG et al                                      2:15-cv-02046-JWL-JPO
27   Eason Feed Lot, LLC v. Syngenta AG et al                        2:15-cv-02049-JWL-JPO
28   Hamilton v. Syngenta Corporation, et al                         2:15-cv-02061-JWL-JPO
29   Mathews v. Syngenta Corporation et al                           2:15-cv-02085-JWL-JPO
30   Payload Trucking Inc. v. Syngenta AG et al                      2:15-cv-02103-JWL-JPO
31   Diamond B Farms LLC v. Syngenta AG et al                        2:15-cv-02104-JWL-JPO
32   Hawthorne Farms et al v. Syngenta Corporation et al             2:15-cv-02114-JWL-JPO
33   Ellebracht et al v. Syngenta Corporation et al                  2:15-cv-02173-JWL-JPO
34   Lance G. Skiles Farms, Inc. v. Syngenta Seeds, Inc. et al       2:15-cv-02179-JWL-JPO
35   Craftco, Inc. v. Syngenta AG, et al                             2:15-cv-02181-JWL-JPO
36   Clark Hill Farms et al v. Syngenta AG et al                     2:15-cv-02182-JWL-JPO
37   Quarles v. Syngenta Corporation et al                           2:15-cv-02183-JWL-JPO
38   Wilson v. Syngenta AG et al                                     2:15-cv-02184-JWL-JPO
39   Stevenson v. Syngenta AG et al                                  2:15-cv-02185-JWL-JPO
40   Moore et al v. Syngenta Corporation et al                       2:15-cv-02187-JWL-JPO
41   Brooks v. Syngenta AG et al                                     2:15-cv-02189-JWL-JPO
42   Hunt et al v. Syngenta AG et al                                 2:15-cv-02190-JWL-JPO
43   Wright Family Farms, LLC et al v. Sygenta Corporation et al     2:15-cv-02191-JWL-JPO
44   Barton Farms, LLC v. Syngenta AG et al                          2:15-cv-02197-JWL-JPO
45   Five Star Contracting, Inc. v. Syngenta AG et al                2:15-cv-02230-JWL-JPO
46   Hill v. Syngenta Corporation et al                              2:15-cv-02243-JWL-JPO
47   Kent v. Syngenta Seeds, Inc. et al                              2:15-cv-02248-JWL-JPO




                                                                                                  Page 1
                                        Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 3 of 18



                                                      Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
     Case Caption                                                 Case Number
48   Igleheart v. Syngenta Corporation et al                      2:15-cv-02273-JWL-JPO
49   Graham v. Sygenta Corporation et al                          2:15-cv-02274-JWL-JPO
50   Igleheart v. Sygenta Corporation et al                       2:15-cv-02276-JWL-JPO
51   Newman v. Syngenta Corporation et al                         2:15-cv-02277-JWL-JPO
52   Stenberg v. Syngenta Corporation et al                       2:15-cv-02278-JWL-JPO
53   Thomas v. Syngenta Corporation et al                         2:15-cv-02279-JWL-JPO
54   Falwell et al v. Syngenta Corporation et al                  2:15-cv-02287-JWL-JPO
55   Burton et al v. Syngenta Corporation et al                   2:15-cv-02288-JWL-JPO
56   Boatwright Farms Partnership v. Syngenta Corporation et al   2:15-cv-02323-JWL-JPO
57   Ragland v. Syngenta Corporation et al                        2:15-cv-02328-JWL-JPO
58   Gasquet v. Syngenta Corporation et al                        2:15-cv-02329-JWL-JPO
59   Weisenbeck, Terry et al v. Syngenta, Corporation et al       2:15-cv-02331-JWL-JPO
60   Weisenbeck, Jason et al v. Syngenta Corporation et al        2:15-cv-02332-JWL-JPO
61   Onderstal v. Syngenta Corporation et al                      2:15-cv-02333-JWL-JPO
62   Schumacher v. Syngenta Corporation et al                     2:15-cv-02334-JWL-JPO
63   Schmidt v. Syngenta Corporation et al                        2:15-cv-02335-JWL-JPO
64   Schumacher v. Syngenta Corporation et al                     2:15-cv-02336-JWL-JPO
65   Onderstal v. Syngenta Corporation et al                      2:15-cv-02337-JWL-JPO
66   Schumacher v. Syngenta Corporation et al                     2:15-cv-02339-JWL-JPO
67   Anderson et al v. Syngenta Corporation et al                 2:15-cv-02340-JWL-JPO
68   Forward et al v. Syngenta Corporation et al                  2:15-cv-02341-JWL-JPO
69   Hoffert et al v. Syngenta Corporation et al                  2:15-cv-02342-JWL-JPO
70   Hoffert et al v. Syngenta Corporation et al                  2:15-cv-02343-JWL-JPO
71   Perry et al v. Syngenta Corporation et al                    2:15-cv-02344-JWL-JPO
72   Forward et al v. Syngenta Corporation et al                  2:15-cv-02345-JWL-JPO
73   Ennen v. Syngenta Corporation et al                          2:15-cv-02346-JWL-JPO
74   Perry et al v. Syngenta Corporation et al                    2:15-cv-02347-JWL-JPO
75   Walstead v. Syngenta Corporation et al                       2:15-cv-02348-JWL-JPO
76   Imming v. Syngenta Corporation et al                         2:15-cv-02349-JWL-JPO
77   Kuecker v. Syngenta Corporation et al                        2:15-cv-02350-JWL-JPO
78   Ennen v. Syngenta Corporation et al                          2:15-cv-02351-JWL-JPO
79   Ennen v. Syngenta Corporation et al                          2:15-cv-02352-JWL-JPO
80   Frideres v. Syngenta Corporation et al                       2:15-cv-02353-JWL-JPO
81   Capesius et al v. Syngenta Corporation et al                 2:15-cv-02354-JWL-JPO
82   Ennen et al v. Syngenta Corporation et al                    2:15-cv-02355-JWL-JPO
83   Frideres v. Syngenta Corporation et al                       2:15-cv-02356-JWL-JPO
84   Capesius v. Syngenta Corporation et al                       2:15-cv-02358-JWL-JPO
85   Kitzinger v. Syngenta Corporation et al                      2:15-cv-02359-JWL-JPO
86   Tigges et al v. Syngenta Corporation et al                   2:15-cv-02360-JWL-JPO
87   Mertz et al v. Syngenta Corporation et al                    2:15-cv-02362-JWL-JPO
88   Johnson v. Syngenta Corporation et al                        2:15-cv-02364-JWL-JPO
89   Vaske v. Syngenta Corporation et al                          2:15-cv-02365-JWL-JPO
90   Knecht et al v. Syngenta Corporation et al                   2:15-cv-02366-JWL-JPO
91   Spear et al v. Syngenta Corporation et al                    2:15-cv-02367-JWL-JPO
92   Fish et al v. Syngenta Corporation et al                     2:15-cv-02368-JWL-JPO
93   Curry v. Syngenta Corporation et al                          2:15-cv-02369-JWL-JPO
94   Curry v. Syngenta Corporation et al                          2:15-cv-02370-JWL-JPO




                                                                                           Page 2
                                         Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 4 of 18



                                                         Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                  Case Number
 95   Capesius et al v. Syngenta Corporation et al                  2:15-cv-02371-JWL-JPO
 96   Divis et al v. Syngenta Corporation et al                     2:15-cv-02372-JWL-JPO
 97   Laubenthal v. Syngenta Corporation et al                      2:15-cv-02373-JWL-JPO
 98   Roethler v. Syngenta Corporation et al                        2:15-cv-02374-JWL-JPO
 99   Thilges et al v. Syngenta Corporation et al                   2:15-cv-02375-JWL-JPO
100   Laubenthal v. Syngenta Corporation et al                      2:15-cv-02376-JWL-JPO
101   Wildin et al v. Syngenta Corporation et al                    2:15-cv-02377-JWL-JPO
102   Beenken et al v. Syngenta Corporation et al                   2:15-cv-02378-JWL-JPO
103   Laubenthal v. Syngenta Corporation et al                      2:15-cv-02379-JWL-JPO
104   Weiland et al v. Syngenta Corporation et al                   2:15-cv-02380-JWL-JPO
105   Banwart v. Syngenta Corporation et al                         2:15-cv-02381-JWL-JPO
106   Schumacher v. Syngenta Corporation et al                      2:15-cv-02382-JWL-JPO
107   Tigges et al v. Syngenta Corporation et al                    2:15-cv-02383-JWL-JPO
108   Haas v. Syngenta Corporation et al                            2:15-cv-02384-JWL-JPO
109   Banwart et al v. Syngenta Corporation et al                   2:15-cv-02386-JWL-JPO
110   Banwart v. Syngenta Corporation et al                         2:15-cv-02387-JWL-JPO
111   Mertz et al v. Syngenta Corporation et al                     2:15-cv-02388-JWL-JPO
112   Bormann v. Syngenta Corporation et al                         2:15-cv-02389-JWL-JPO
113   Phelps v. Syngenta Corporation et al                          2:15-cv-02390-JWL-JPO
114   Angle v. Syngenta Corporation et al                           2:15-cv-02391-JWL-JPO
115   Loss v. Syngenta Corporation et al                            2:15-cv-02392-JWL-JPO
116   Curry v. Syngenta Corporation et al                           2:15-cv-02393-JWL-JPO
117   Steier et al v. Syngenta Corporation et al                    2:15-cv-02394-JWL-JPO
118   Laubenthal v. Syngenta Corporation et al                      2:15-cv-02395-JWL-JPO
119   Curry v. Syngenta Corporation et al                           2:15-cv-02396-JWL-JPO
120   Phelps v. Syngenta Corporation et al                          2:15-cv-02397-JWL-JPO
121   Thilges v. Syngenta Corporation et al                         2:15-cv-02398-JWL-JPO
122   Banwart v. Syngenta Corporation et al                         2:15-cv-02399-JWL-JPO
123   Henrichs et al v. Syngenta Corporation et al                  2:15-cv-02400-JWL-JPO
124   Banwart v. Syngenta Corporation et al                         2:15-cv-02401-JWL-JPO
125   Thilges et al v. Syngenta Corporation et al                   2:15-cv-02402-JWL-JPO
126   Sires v. Syngenta Corporation et al                           2:15-cv-02403-JWL-JPO
127   Bordchardt v. Syngenta Corporation et al                      2:15-cv-02404-JWL-JPO
128   GMB Farms v. Syngenta Corporation et al                       2:15-cv-02405-JWL-JPO
129   Newman v. Syngenta Corporation et al                          2:15-cv-02406-JWL-JPO
130   Kayper v. Syngenta Corporation et al                          2:15-cv-02407-JWL-JPO
131   Goche v. Syngenta Corporation et al                           2:15-cv-02408-JWL-JPO
132   Kitzinger v. Syngenta Corporation et al                       2:15-cv-02409-JWL-JPO
133   Schumacher v. Syngenta Corporation et al                      2:15-cv-02410-JWL-JPO
134   Kramersmeier v. Syngenta Corporation et al                    2:15-cv-02412-JWL-JPO
135   Girres v. Syngenta Corporation et al                          2:15-cv-02413-JWL-JPO
136   Girres et al v. Syngenta Corporation et al                    2:15-cv-02415-JWL-JPO
137   Kramersmeier et al v. Syngenta Corporation et al              2:15-cv-02416-JWL-JPO
138   Pfeffer v. Syngenta Corporation et al                         2:15-cv-02417-JWL-JPO
139   Banwart et al v. Syngenta Corporation et al                   2:15-cv-02418-JWL-JPO
140   Sires v. Syngenta Corporation et al                           2:15-cv-02419-JWL-JPO
141   Kramer v. Syngenta Corporation et al                          2:15-cv-02420-JWL-JPO




                                                                                              Page 3
                                         Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 5 of 18



                                                       Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                Case Number
142   Pfeffer v. Syngenta Corporation et al                       2:15-cv-02421-JWL-JPO
143   Struecker et al v. Syngenta Corporation et al               2:15-cv-02422-JWL-JPO
144   Struecker et al v. Syngenta Corporation et al               2:15-cv-02423-JWL-JPO
145   Eischeid v. Syngenta Corporation et al                      2:15-cv-02424-JWL-JPO
146   Walstead v. Syngenta Corporation et al                      2:15-cv-02425-JWL-JPO
147   Friesenburg & Larson v. Syngenta Corporation et al          2:15-cv-02426-JWL-JPO
148   Lewis et al v. Syngenta Corporation et al                   2:15-cv-02427-JWL-JPO
149   Olthoff v. Syngenta Corporation et al                       2:15-cv-02428-JWL-JPO
150   Davids v. Syngenta Corporation et al                        2:15-cv-02429-JWL-JPO
151   Steier v. Syngenta Corporation et al                        2:15-cv-02430-JWL-JPO
152   Goche et al v. Syngenta Corporation et al                   2:15-cv-02431-JWL-JPO
153   Struecker v. Syngenta Corporation et al                     2:15-cv-02432-JWL-JPO
154   Curry v. Syngenta Corporation et al                         2:15-cv-02433-JWL-JPO
155   Yoch et al v. Syngenta Corporation et al                    2:15-cv-02435-JWL-JPO
156   Reigelsberger et al v. Syngenta Corporation et al           2:15-cv-02436-JWL-JPO
157   Compton v. Syngenta Corporation et al                       2:15-cv-02437-JWL-JPO
158   Nelson v. Syngenta Corporation et al                        2:15-cv-02438-JWL-JPO
159   Sumption v. Syngenta Corporation et al                      2:15-cv-02439-JWL-JPO
160   Sumption et al v. Syngenta Corporation et al                2:15-cv-02440-JWL-JPO
161   Lamb v. Syngenta Corporation et al                          2:15-cv-02441-JWL-JPO
162   Engelhart v. Syngenta Corporation et al                     2:15-cv-02442-JWL-JPO
163   Engelhart v. Syngenta Corporation et al                     2:15-cv-02443-JWL-JPO
164   Engelhart v. Syngenta Corporation et al                     2:15-cv-02444-JWL-JPO
165   Mettler v. Syngenta Corporation et al                       2:15-cv-02445-JWL-JPO
166   Haar et al v. Syngenta Corporation et al                    2:15-cv-02446-JWL-JPO
167   Pawlowski v. Syngenta Corporation et al                     2:15-cv-02447-JWL-JPO
168   Farrar v. Syngenta Corporation et al                        2:15-cv-02448-JWL-JPO
169   Uttecht et al v. Syngenta Corporation et al                 2:15-cv-02449-JWL-JPO
170   Beckler v. Syngenta Corporation et al                       2:15-cv-02450-JWL-JPO
171   Harmelink v. Syngenta Corporation et al                     2:15-cv-02451-JWL-JPO
172   Jepsen et al v. Syngenta Corporation et al                  2:15-cv-02452-JWL-JPO
173   Johnson v. Syngenta Corporation et al                       2:15-cv-02453-JWL-JPO
174   Nedved v. Syngenta Corporation et al                        2:15-cv-02454-JWL-JPO
175   Tamisiea v. Syngenta Corporation et al                      2:15-cv-02455-JWL-JPO
176   Walraven v. Syngenta Corporation et al                      2:15-cv-02456-JWL-JPO
177   Nelson v. Syngenta Corporation et al                        2:15-cv-02462-JWL-JPO
178   Nelson v. Syngenta Corporation et al                        2:15-cv-02464-JWL-JPO
179   Nelson v. Syngenta Corporation et al                        2:15-cv-02466-JWL-JPO
180   Simpson et al v. Syngenta Corporation et al                 2:15-cv-02467-JWL-JPO
181   Glover et al v. Syngenta Corporation et al                  2:15-cv-02469-JWL-JPO
182   Jackson et al v. Syngenta Corporation et al                 2:15-cv-02470-JWL-JPO
183   Clevenger et al. v. Syngenta Corporation et al              2:15-cv-02471-JWL-JPO
184   Kaltwasser v. Syngenta Corporation et al                    2:15-cv-02472-JWL-JPO
185   Jackson v. Syngenta Corporation et al                       2:15-cv-02473-JWL-JPO
186   Schilling v. Syngenta Corporation et al                     2:15-cv-02474-JWL-JPO
187   Webb et al v. Syngenta Corporation et al                    2:15-cv-02475-JWL-JPO
188   Nelson v. Syngenta Corporation et al                        2:15-cv-02477-JWL-JPO




                                                                                            Page 4
                                          Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 6 of 18



                                                         Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                  Case Number
189   Webb v. Syngenta Corporation et al                            2:15-cv-02478-JWL-JPO
190   Nelson v. Syngenta Corporation et al                          2:15-cv-02479-JWL-JPO
191   Mathis v. Syngenta Corporation et al                          2:15-cv-02480-JWL-JPO
192   Higgins v. Syngenta Corporation et al                         2:15-cv-02481-JWL-JPO
193   Simpson, Individually et al v. Syngenta Corporation et al     2:15-cv-02482-JWL-JPO
194   Kalbas v. Syngenta Corporation et al                          2:15-cv-02490-JWL-JPO
195   Silvester Farms Inc. v. Syngenta Corporation et al            2:15-cv-02492-JWL-JPO
196   Schilling Acres Inc. v. Syngenta Corporation et al            2:15-cv-02493-JWL-JPO
197   Kalbas et al v. Syngenta Corporation et al                    2:15-cv-02494-JWL-JPO
198   Higgins et al v. Syngenta Corporation et al                   2:15-cv-02495-JWL-JPO
199   Higgins v. Syngenta Corporation et al                         2:15-cv-02496-JWL-JPO
200   Brinkmann et al v. Syngenta Seeds, Inc. et al                 2:15-cv-02497-JWL-JPO
201   Cassels et al v. Syngenta Corporation et al                   2:15-cv-02498-JWL-JPO
202   Kaltwasser v. Syngenta Corporation et al                      2:15-cv-02499-JWL-JPO
203   Rohlfing v. Syngenta Seeds, Inc. et al                        2:15-cv-02513-JWL-JPO
204   Law v. Syngenta Corporation et al                             2:15-cv-02516-JWL-JPO
205   Glanzer v. Syngenta Corporation et al                         2:15-cv-02518-JWL-JPO
206   Juhwke et al v. Syngenta Corporation et al                    2:15-cv-02519-JWL-JPO
207   Kuchta v. Syngenta Corporation et al                          2:15-cv-02521-JWL-JPO
208   Tuschen v. Syngenta Corporation et al                         2:15-cv-02525-JWL-JPO
209   Chicoine v. Syngenta Corporation et al                        2:15-cv-02526-JWL-JPO
210   Christensen v. Syngenta Corporation et al                     2:15-cv-02527-JWL-JPO
211   Epp v. Syngenta Corporation et al                             2:15-cv-02528-JWL-JPO
212   Farrar v. Syngenta Corporation et al                          2:15-cv-02529-JWL-JPO
213   Hamer v. Syngenta Corporation et al                           2:15-cv-02530-JWL-JPO
214   Albrecht v. Syngenta Corporation et al                        2:15-cv-02532-JWL-JPO
215   Malek et al v. Syngenta Corporation et al                     2:15-cv-02535-JWL-JPO
216   Damborsky et al v. Syngenta Corporation et al                 2:15-cv-02536-JWL-JPO
217   Ellis et al v. Syngenta Corporation et al                     2:15-cv-02537-JWL-JPO
218   Jostes et al v. Syngenta Corporation et al                    2:15-cv-02538-JWL-JPO
219   Koop et al v. Syngenta Corporation et al                      2:15-cv-02539-JWL-JPO
220   Bye et al v. Syngenta Corporation et al                       2:15-cv-02540-JWL-JPO
221   Dinger v. Syngenta Corporation et al                          2:15-cv-02541-JWL-JPO
222   McIntyre v. Syngenta Corporation et al                        2:15-cv-02542-JWL-JPO
223   Ulmer v. Syngenta Corporation et al                           2:15-cv-02544-JWL-JPO
224   Wickersham v. Syngenta Corporation et al                      2:15-cv-02545-JWL-JPO
225   Engelhart v. Syngenta Corporation et al                       2:15-cv-02546-JWL-JPO
226   Lohse v. Syngenta Corporation et al                           2:15-cv-02547-JWL-JPO
227   Wallek v. Syngenta Corporation et al                          2:15-cv-02548-JWL-JPO
228   Vincik v. Syngenta Corporation et al                          2:15-cv-02550-JWL-JPO
229   Allen v. Syngenta Corporation et al                           2:15-cv-02551-JWL-JPO
230   Andel v. Syngenta Corporation et al                           2:15-cv-02552-JWL-JPO
231   Cerny v. Syngenta Corporation et al                           2:15-cv-02553-JWL-JPO
232   Koop v. Syngenta Corporation et al                            2:15-cv-02554-JWL-JPO
233   Malek v. Syngenta Corporation et al                           2:15-cv-02556-JWL-JPO
234   Malek v. Syngenta Corporation et al                           2:15-cv-02557-JWL-JPO
235   Wallek v. Syngenta Corporation et al                          2:15-cv-02561-JWL-JPO




                                                                                              Page 5
                                         Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 7 of 18



                                                        Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                 Case Number
236   White v. Syngenta Corporation et al                          2:15-cv-02562-JWL-JPO
237   Cervenka v. Syngenta Corporation et al                       2:15-cv-02563-JWL-JPO
238   Rolfs et al v. Syngenta Corporation et al                    2:15-cv-02564-JWL-JPO
239   Halter v. Syngenta Corporation et al                         2:15-cv-02566-JWL-JPO
240   Barkl v. Syngenta Corporation et al                          2:15-cv-02567-JWL-JPO
241   Weinheimer v. Syngenta Corporation et al                     2:15-cv-02568-JWL-JPO
242   Bye v. Syngenta Corporation et al                            2:15-cv-02569-JWL-JPO
243   Pierce v. Syngenta Corporation et al                         2:15-cv-02570-JWL-JPO
244   Cerny v. Syngenta Corporation et al                          2:15-cv-02571-JWL-JPO
245   Lutringer v. Syngenta Corporation et al                      2:15-cv-02572-JWL-JPO
246   Schmidt et al v. Syngenta Corporation et al                  2:15-cv-02573-JWL-JPO
247   Krutilek v. Syngenta Corporation et al                       2:15-cv-02574-JWL-JPO
248   Gaitan v. Syngenta Corporation et al                         2:15-cv-02575-JWL-JPO
249   Malaer v. Syngenta Corporation et al                         2:15-cv-02576-JWL-JPO
250   Hornback v. Syngenta Corporation et al                       2:15-cv-02578-JWL-JPO
251   Schumacher v. Syngenta Corporation et al                     2:15-cv-02579-JWL-JPO
252   Kaffenbarger Farms, Inc. v. Syngenta AG                      2:15-cv-02580-JWL-JPO
253   Vickers v. Syngenta Corporation et al                        2:15-cv-02584-JWL-JPO
254   Sugarek v. Syngenta Corporation et al                        2:15-cv-02585-JWL-JPO
255   Hahn v. Syngenta AG, et al                                   2:15-cv-02589-JWL-JPO
256   Huber v. Syngenta Corporation et al                          2:15-cv-02593-JWL-JPO
257   Schwartz v. Syngenta Corporation et al                       2:15-cv-02594-JWL-JPO
258   Overgard v. Syngenta Corporation et al                       2:15-cv-02595-JWL-JPO
259   Chicoine v. Syngenta Corporation et al                       2:15-cv-02598-JWL-JPO
260   Poeschl et al v. Syngenta Corporation et al                  2:15-cv-02599-JWL-JPO
261   Deboer v. Syngenta Corporation et al                         2:15-cv-02600-JWL-JPO
262   Hayden v. Syngenta Corporation et al                         2:15-cv-02603-JWL-JPO
263   Hayden v. Syngenta Corporation et al                         2:15-cv-02604-JWL-JPO
264   Yaggie et al v. Syngenta Corporation et al                   2:15-cv-02606-JWL-JPO
265   Daniels v. Syngenta Corporation et al                        2:15-cv-02663-JWL-JPO
266   Sisson v. Syngenta Corporation et al                         2:15-cv-02665-JWL-JPO
267   Harper v. Syngenta Corporation et al                         2:15-cv-02668-JWL-JPO
268   Kimbell v. Syngenta Corporation et al.                       2:15-cv-02670-JWL-JPO
269   Padon v. Syngenta Corporation et al                          2:15-cv-02671-JWL-JPO
270   Rays Farms v. Syngenta Corporation et                        2:15-cv-02897-JWL-JPO
271   Hughes Farms v. Syngenta Corporation et al                   2:15-cv-02898-JWL-JPO
272   D&D Olson Farms, Inc. et al v. Syngenta Corporation et al    2:15-cv-02906-JWL-JPO
273   Lutringer v. Syngenta Corporation et al                      2:15-cv-02911-JWL-JPO
274   Kalina et al v. Syngenta Corporation et al                   2:15-cv-02912-JWL-JPO
275   Simpson et al v. Syngenta Corporation et al                  2:15-cv-07455-JWL-JPO
276   J&P Farm et al v. Syngenta Corporation et al                 2:15-cv-07999-JWL-JPO
277   Gardner v. Syngenta Corporation et al                        2:15-cv-09119-JWL-JPO
278   Borah et al v. Syngenta AG et al                             2:15-cv-09133-JWL-JPO
279   Anton v. Syngenta Corporation et al                          2:15-cv-09158-JWL-JPO
280   Anton Farms, Inc. v. Syngenta Corporation et al              2:15-cv-09159-JWL-JPO
281   Miller et al v. Syngenta A G et al                           2:15-cv-09177-JWL-JPO
282   Darlton et al v. Syngenta AG et al                           2:15-cv-09243-JWL-JPO




                                                                                             Page 6
                                          Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 8 of 18



                                                      Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                               Case Number
283   Beckham Brothers et al v. Syngenta et al                   2:15-cv-09246-JWL-JPO
284   Nelson, Dustin et al v. Syngenta AG et al                  2:15-cv-09276-JWL-JPO
285   Delap et al v. Syngenta A G et al                          2:15-cv-09362-JWL-JPO
286   Pitzl v. Syngenta Corporation et al                        2:15-cv-09375-JWL-JPO
287   Durant v. Syngenta Corporation et al                       2:15-cv-09376-JWL-JPO
288   Casper v. Syngenta Corporation et al                       2:15-cv-09377-JWL-JPO
289   Button v. Syngenta Corporation et al                       2:15-cv-09378-JWL-JPO
290   Bornitz et al v. Syngenta Corporation et al                2:15-cv-09379-JWL-JPO
291   Perkins et al v. Syngenta Corporation et al                2:15-cv-09380-JWL-JPO
292   Bochek et al v. Syngenta Corporation et al                 2:15-cv-09381-JWL-JPO
293   Olson et al v. Syngenta Corporation et al                  2:15-cv-09382-JWL-JPO
294   Olson et al v. Syngenta Corporation et al                  2:15-cv-09383-JWL-JPO
295   Arneson et al v. Syngenta Corporation et al                2:15-cv-09384-JWL-JPO
296   Nelson et al v. Syngenta Corporation et al                 2:15-cv-09385-JWL-JPO
297   Murphy v. Syngenta Corporation et al                       2:15-cv-09386-JWL-JPO
298   Anderson v. Syngenta Corporation et al                     2:15-cv-09387-JWL-JPO
299   Martens v. Syngenta Corporation et al                      2:15-cv-09388-JWL-JPO
300   Mack et al v. Syngenta Corporation et al                   2:15-cv-09389-JWL-JPO
301   Larson et al v. Syngenta Corporation et al                 2:15-cv-09391-JWL-JPO
302   Olson v. Syngenta Corporation et al                        2:15-cv-09392-JWL-JPO
303   Albrecht et al v. Syngenta Corporation et al               2:15-cv-09393-JWL-JPO
304   Olson v. Syngenta Corporation et al                        2:15-cv-09394-JWL-JPO
305   Ogren et al v. Syngenta Corporation et al                  2:15-cv-09395-JWL-JPO
306   Ogren et al v. Syngenta Corporation et al                  2:15-cv-09396-JWL-JPO
307   Zuehlke et al v. Syngenta Corporation et al                2:15-cv-09397-JWL-JPO
308   Wurst et al v. Syngenta Corporation et al                  2:15-cv-09398-JWL-JPO
309   Tople et al v. Syngenta Corporation et al                  2:15-cv-09399-JWL-JPO
310   Samson v. Syngenta Corporation et al                       2:15-cv-09401-JWL-JPO
311   Schuller et al v. Syngenta Corporation et al               2:15-cv-09402-JWL-JPO
312   Rolsma v. Syngenta Corporation et al                       2:15-cv-09403-JWL-JPO
313   Palmer v. Syngenta Corporation et al                       2:15-cv-09404-JWL-JPO
314   Smeins et al v. Syngenta Corporation et al                 2:15-cv-09405-JWL-JPO
315   Wiseman v. Syngenta Corporation et al                      2:15-cv-09406-JWL-JPO
316   Owen v. Syngenta Corporation et al                         2:15-cv-09407-JWL-JPO
317   Wilson v. Syngenta Corporation et al                       2:15-cv-09408-JWL-JPO
318   Wilkinson et al v. Syngenta Corporation et al              2:15-cv-09409-JWL-JPO
319   Olson et al v. Syngenta Corporation et al                  2:15-cv-09410-JWL-JPO
320   Wienk v. Syngenta Corporation et al                        2:15-cv-09411-JWL-JPO
321   Virchow et al v. Syngenta Corporation et al                2:15-cv-09412-JWL-JPO
322   Roth et al v. Syngenta Corporation et al                   2:15-cv-09413-JWL-JPO
323   Symens et al v. Syngenta Corporation et al                 2:15-cv-09414-JWL-JPO
324   Snaza et al v. Syngenta Corporation et al                  2:15-cv-09415-JWL-JPO
325   Larson v. Syngenta Corporation et al                       2:15-cv-09416-JWL-JPO
326   Richter et al v. Syngenta Corporation et al                2:15-cv-09417-JWL-JPO
327   Lager v. Syngenta Corporation et al                        2:15-cv-09418-JWL-JPO
328   Reints v. Syngenta Corporation et al                       2:15-cv-09419-JWL-JPO
329   Pitzl v. Syngenta Corporation et al                        2:15-cv-09420-JWL-JPO




                                                                                           Page 7
                                          Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 9 of 18



                                                      Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                               Case Number
330   Stevens v. Syngenta Corporation et al                      2:15-cv-09421-JWL-JPO
331   Sorenson et al v. Syngenta Corporation et al               2:15-cv-09422-JWL-JPO
332   Seefeldt v. Syngenta Corporation et al                     2:15-cv-09423-JWL-JPO
333   Schultz et al v. Syngenta Corporation et al                2:15-cv-09424-JWL-JPO
334   Henley v. Syngenta Corporation et al                       2:15-cv-09425-JWL-JPO
335   Foster v. Syngenta Corporation et al                       2:15-cv-09426-JWL-JPO
336   Goss et al v. Syngenta Corporation et al                   2:15-cv-09427-JWL-JPO
337   Fisher v. Syngenta Corporation et al                       2:15-cv-09428-JWL-JPO
338   Johnson et al v. Syngenta Corporation et al                2:15-cv-09429-JWL-JPO
339   Kretchmer et al v. Syngenta Corporation et al              2:15-cv-09430-JWL-JPO
340   Kerr v. Syngenta Corporation et al                         2:15-cv-09431-JWL-JPO
341   Jensen v. Syngenta Corporation et al                       2:15-cv-09432-JWL-JPO
342   Jensen v. Syngenta Corporation et al                       2:15-cv-09433-JWL-JPO
343   Aldentaler v. Syngenta Corporation et al                   2:15-cv-09434-JWL-JPO
344   Anderson v. Syngenta Corporation et al                     2:15-cv-09435-JWL-JPO
345   Jensen v. Syngenta Corporation et al                       2:15-cv-09436-JWL-JPO
346   Janisch v. Syngenta Corporation et al                      2:15-cv-09437-JWL-JPO
347   Hupke et al v. Syngenta Corporation et al                  2:15-cv-09438-JWL-JPO
348   Holler et al v. Syngenta Corporation et al                 2:15-cv-09439-JWL-JPO
349   Mahan et al v. Syngenta Corporation et al                  2:15-cv-09440-JWL-JPO
350   Johnson et al v. Syngenta Corporation et al                2:15-cv-09441-JWL-JPO
351   Krutsinger v. Syngenta Corporation et al                   2:15-cv-09442-JWL-JPO
352   Isaacson v. Syngenta Corporation et al                     2:15-cv-09443-JWL-JPO
353   Hofer et al v. Syngenta Corporation et al                  2:15-cv-09444-JWL-JPO
354   Hass v. Syngenta Corporation et al                         2:15-cv-09445-JWL-JPO
355   Gruntmeir et al v. Syngenta Corporation et al              2:15-cv-09446-JWL-JPO
356   Gross et al v. Syngenta Corporation et al                  2:15-cv-09447-JWL-JPO
357   Gronewold v. Syngenta Corportion et al                     2:15-cv-09448-JWL-JPO
358   Friedrich v. Syngenta Corporation et al                    2:15-cv-09449-JWL-JPO
359   Francoli et al v. Syngenta Corporation et al               2:15-cv-09450-JWL-JPO
360   Framstad v. Syngenta Corporation et al                     2:15-cv-09451-JWL-JPO
361   Forbes v. Syngenta Corporation et al                       2:15-cv-09452-JWL-JPO
362   Peters v. Syngenta Corporation et al                       2:15-cv-09453-JWL-JPO
363   Person v. Syngenta Corporation et al                       2:15-cv-09454-JWL-JPO
364   Hill et al v. Syngenta Corporation et al                   2:15-cv-09457-JWL-JPO
365   Bremmon et al v. Syngenta Corporation et al                2:15-cv-09458-JWL-JPO
366   Fisher v. Syngenta Corporation et al                       2:15-cv-09459-JWL-JPO
367   Eye v. Syngenta Corporation et al                          2:15-cv-09460-JWL-JPO
368   Erickson et al v. Syngenta Corporation et al               2:15-cv-09462-JWL-JPO
369   Docter et al v. Syngenta Corporation et al                 2:15-cv-09463-JWL-JPO
370   Beck v. Syngenta Corporation et al                         2:15-cv-09464-JWL-JPO
371   Beck et al v. Syngenta Corporation et al                   2:15-cv-09465-JWL-JPO
372   Bender et al v. Syngenta Corporation et al                 2:15-cv-09466-JWL-JPO
373   Bender v. Syngenta Corporation et al                       2:15-cv-09467-JWL-JPO
374   Daniels v. Syngenta Corporation et al                      2:15-cv-09468-JWL-JPO
375   Carson v. Syngenta Corporation et al                       2:15-cv-09469-JWL-JPO
376   Carson v. Syngenta Corporation et al                       2:15-cv-09470-JWL-JPO




                                                                                           Page 8
                                         Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 10 of 18



                                                        Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                 Case Number
377   Bremmon et al v. Syngenta Corporation et al                  2:15-cv-09471-JWL-JPO
378   Bjork v. Syngenta Corporation et al                          2:15-cv-09482-JWL-JPO
379   Bjork et al v. Syngenta Corporation et al                    2:15-cv-09483-JWL-JPO
380   Francois v. Syngenta Corporation et al                       2:15-cv-09484-JWL-JPO
381   Nehman v. Syngenta Corporation et al                         2:15-cv-09486-JWL-JPO
382   Schnetter v. Syngenta Corporation et al                      2:15-cv-09487-JWL-JPO
383   Selke v. Syngenta Corporation et al                          2:15-cv-09488-JWL-JPO
384   Sobotka et al v. Syngenta Corporation et al                  2:15-cv-09489-JWL-JPO
385   Woerdehoff v. Syngenta Corporation et al                     2:15-cv-09490-JWL-JPO
386   Ackerman v. Syngenta Corporation et al                       2:15-cv-09492-JWL-JPO
387   Adams v. Syngenta Corporation et al                          2:15-cv-09493-JWL-JPO
388   Anderson v. Syngenta Corporation et al                       2:15-cv-09494-JWL-JPO
389   Aronson v. Syngenta Corporation et al                        2:15-cv-09495-JWL-JPO
390   Boettcher v. Syngenta Corporation et al                      2:15-cv-09497-JWL-JPO
391   Brink et al v. Syngenta Corporation et al                    2:15-cv-09498-JWL-JPO
392   Degner et al v. Syngenta Corporation et al                   2:15-cv-09499-JWL-JPO
393   Breecher v. Syngenta Corporation et al                       2:15-cv-09500-JWL-JPO
394   Bruening v. Syngenta Corporation et al                       2:15-cv-09502-JWL-JPO
395   Darrow v. Syngenta Corporation et al                         2:15-cv-09503-JWL-JPO
396   Brown et al v. Syngenta Corporation et al                    2:15-cv-09504-JWL-JPO
397   Danielson v. Syngenta Corporation et al                      2:15-cv-09505-JWL-JPO
398   Cronin et al v. Syngenta Corporation, et al                  2:15-cv-09506-JWL-JPO
399   Cronin et al v. Syngenta Corporation et al                   2:15-cv-09507-JWL-JPO
400   Burnside v. Syngenta Corporation et al                       2:15-cv-09508-JWL-JPO
401   Buse v. Syngenta Corporation et al                           2:15-cv-09509-JWL-JPO
402   Cone v. Syngenta Corporation et al                           2:15-cv-09510-JWL-JPO
403   Cronin et al v. Syngenta Corporation et al                   2:15-cv-09511-JWL-JPO
404   Crilly v. Syngenta Corporation et al                         2:15-cv-09512-JWL-JPO
405   Conlin v. Syngenta Corporation et al                         2:15-cv-09513-JWL-JPO
406   Carlson et al v. Syngenta Corporation et al                  2:15-cv-09514-JWL-JPO
407   Degner et al v. Syngenta Corporation et al                   2:15-cv-09515-JWL-JPO
408   Ehlers et al v. Syngenta Corporation et al                   2:15-cv-09516-JWL-JPO
409   Droegmiller v. Syngenta Corporation et al                    2:15-cv-09517-JWL-JPO
410   Ehlers v. Syngenta Corporation et al                         2:15-cv-09518-JWL-JPO
411   Eddie v. Syngenta Corporation et al                          2:15-cv-09519-JWL-JPO
412   Droegmiller et al v. Syngenta Corporation et al              2:15-cv-09520-JWL-JPO
413   Eddie et al v. Syngenta Corporation et al                    2:15-cv-09521-JWL-JPO
414   Eddie et al v. Syngenta Corporation et al                    2:15-cv-09522-JWL-JPO
415   Nydene v. Syngenta Corporation et al                         2:15-cv-09524-JWL-JPO
416   Otto v. Syngenta Corporation et al                           2:15-cv-09525-JWL-JPO
417   Pedersen v. Syngenta Corporation et al                       2:15-cv-09526-JWL-JPO
418   Lullman v. Syngenta Corporation et al                        2:15-cv-09527-JWL-JPO
419   Ripke v. Syngenta Corporation et al                          2:15-cv-09528-JWL-JPO
420   Marshall et al v. Syngenta Corporation et al                 2:15-cv-09529-JWL-JPO
421   Rebhuhn v. Syngenta Corporation et al                        2:15-cv-09530-JWL-JPO
422   Meyer v. Syngenta Corporation et al                          2:15-cv-09531-JWL-JPO
423   Roberts et al v. Syngenta Corporation et al                  2:15-cv-09532-JWL-JPO




                                                                                             Page 9
                                        Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 11 of 18



                                                       Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                Case Number
424   Poen v. Syngenta Corporation et al                          2:15-cv-09533-JWL-JPO
425   Erickson v. Syngenta Corporation et al                      2:15-cv-09534-JWL-JPO
426   Meyer et al v. Syngenta Corporation et al                   2:15-cv-09535-JWL-JPO
427   Foresman et al v. Syngenta Corporation et al                2:15-cv-09536-JWL-JPO
428   Ranschau et al v. Syngenta Corporation et al                2:15-cv-09537-JWL-JPO
429   Erickson v. Syngenta Corporation et al                      2:15-cv-09538-JWL-JPO
430   Nesheim et al v. Syngenta Corporation et al                 2:15-cv-09539-JWL-JPO
431   Franzmeier et al v. Syngenta Corporation et al              2:15-cv-09540-JWL-JPO
432   Peterson et al v. Syngenta Corporation et al                2:15-cv-09541-JWL-JPO
433   Fullenworth v. Syngenta Corporation et al                   2:15-cv-09542-JWL-JPO
434   Pedersen v. Syngenta Corporation et al                      2:15-cv-09543-JWL-JPO
435   Phipps et al v. Syngenta Corporation et al                  2:15-cv-09544-JWL-JPO
436   Schmidt et al v. Syngenta Corporation et al                 2:15-cv-09545-JWL-JPO
437   Rupp et al v. Syngenta Corporation et al                    2:15-cv-09546-JWL-JPO
438   Schramm v. Syngenta Corporation et al                       2:15-cv-09547-JWL-JPO
439   Grevengoed et al v. Syngenta Corporation et al              2:15-cv-09548-JWL-JPO
440   Grieme et al v. Syngenta Corporation et al                  2:15-cv-09550-JWL-JPO
441   French et al v. Syngenta Corporation et al                  2:15-cv-09551-JWL-JPO
442   Foell v. Syngenta Corporation et al                         2:15-cv-09553-JWL-JPO
443   Fullerton v. Syngenta Corporation et al                     2:15-cv-09554-JWL-JPO
444   Gutel et al v. Syngenta Corporation et al                   2:15-cv-09555-JWL-JPO
445   Grote et al v. Syngenta Corporation et al                   2:15-cv-09556-JWL-JPO
446   Harris v. Syngenta Corporation et al                        2:15-cv-09557-JWL-JPO
447   Herrig et al v. Syngenta Corporation et al                  2:15-cv-09558-JWL-JPO
448   Gutel et al v. Syngenta Corporation et al                   2:15-cv-09559-JWL-JPO
449   Hansen et al v. Syngenta Corporation et al                  2:15-cv-09560-JWL-JPO
450   Hinn v. Syngenta Corporation et al                          2:15-cv-09561-JWL-JPO
451   Hartje et al v. Syngenta Corporation et al                  2:15-cv-09562-JWL-JPO
452   Huyser et al v. Syngenta Corporation et al                  2:15-cv-09563-JWL-JPO
453   Jackson v. Syngenta Corporation et al                       2:15-cv-09564-JWL-JPO
454   Jackson v. Syngenta Corporation et al                       2:15-cv-09565-JWL-JPO
455   Jensen et al v. Syngenta Corporation et al                  2:15-cv-09566-JWL-JPO
456   Johnson v. Syngenta Corporation et al                       2:15-cv-09567-JWL-JPO
457   Jackson et al v. Syngenta Corporation et al                 2:15-cv-09568-JWL-JPO
458   Johnson v. Syngenta Corporation et al                       2:15-cv-09569-JWL-JPO
459   Jorgensen v. Syngenta Corporation et al                     2:15-cv-09570-JWL-JPO
460   Keller v. Syngenta Corporation et al                        2:15-cv-09571-JWL-JPO
461   Kenny v. Syngenta Corporation et al                         2:15-cv-09572-JWL-JPO
462   Kenny v. Syngenta Corporation et al                         2:15-cv-09573-JWL-JPO
463   Kenney v. Syngenta Corporation et al                        2:15-cv-09574-JWL-JPO
464   Kies et al v. Syngenta Corporation et al                    2:15-cv-09575-JWL-JPO
465   Knudtson v. Syngenta Corporation et al                      2:15-cv-09576-JWL-JPO
466   Lange et al v. Syngenta Corporation et al                   2:15-cv-09577-JWL-JPO
467   Lindquist et al v. Syngenta Corporation et al               2:15-cv-09578-JWL-JPO
468   Kuhrts v. Syngenta Corporation et al                        2:15-cv-09579-JWL-JPO
469   Lindquist et al v. Syngenta Corporation et al               2:15-cv-09580-JWL-JPO
470   Lovin v. Syngenta Corporation et al                         2:15-cv-09581-JWL-JPO




                                                                                            Page 10
                                        Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 12 of 18



                                                        Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                 Case Number
471   Lind v. Syngenta Corporation et al                           2:15-cv-09582-JWL-JPO
472   Nickolisen v. Syngenta Corporation et al                     2:15-cv-09583-JWL-JPO
473   McDonald AG Inc et al v. Syngenta Seeds, Inc. et al          2:15-cv-09592-JWL-JPO
474   Koeller et al v. Syngenta AG et al                           2:15-cv-09593-JWL-JPO
475   Wright et al v. Syngenta AG et al                            2:15-cv-09597-JWL-JPO
476   Carlson et al v. Syngenta Corporation et al                  2:15-cv-09599-JWL-JPO
477   Kramer v. Syngenta Corporation et al                         2:15-cv-09600-JWL-JPO
478   Wenell v. Syngenta Corporation et al                         2:15-cv-09601-JWL-JPO
479   Trimble et al v. Syngenta Corporation et al                  2:15-cv-09602-JWL-JPO
480   Schultze v. Syngenta Corporation et al                       2:15-cv-09603-JWL-JPO
481   Vohs et al v. Syngenta Corporation et al                     2:15-cv-09604-JWL-JPO
482   Waldstein v. Syngenta Corporation et al                      2:15-cv-09605-JWL-JPO
483   Simons et al v. Syngenta Corporation et al                   2:15-cv-09606-JWL-JPO
484   Sievers v. Syngenta Corporation et al                        2:15-cv-09607-JWL-JPO
485   Sievers et al v. Syngenta Corporation et al                  2:15-cv-09608-JWL-JPO
486   Carlson v. Syngenta Corporation et al                        2:15-cv-09609-JWL-JPO
487   Tegels v. Syngenta Corporation et al                         2:15-cv-09610-JWL-JPO
488   Boer v. Syngenta Corporation et al                           2:15-cv-09611-JWL-JPO
489   Groeneweg v. Syngenta Corporation et al                      2:15-cv-09612-JWL-JPO
490   Groeneweg v. Syngenta Corporation et al                      2:15-cv-09613-JWL-JPO
491   Stull v. Syngenta Corporation et al                          2:15-cv-09614-JWL-JPO
492   Groeneweg et al v. Syngenta Corporation et al                2:15-cv-09615-JWL-JPO
493   Holmes et al v. Syngenta Corporation et al                   2:15-cv-09616-JWL-JPO
494   Siekman et al v. Syngenta Corporation et al                  2:15-cv-09617-JWL-JPO
495   Groeneweg v. Syngenta Corporation et al                      2:15-cv-09618-JWL-JPO
496   Tiefenthaler v. Syngenta Corporation et al                   2:15-cv-09619-JWL-JPO
497   Specketer et al v. Syngenta Corporation et al                2:15-cv-09620-JWL-JPO
498   Stock v. Syngenta Corporation et al                          2:15-cv-09621-JWL-JPO
499   Wessman v. Syngenta Corporation et al                        2:15-cv-09622-JWL-JPO
500   Widman et al v. Syngenta Corporation et al                   2:15-cv-09623-JWL-JPO
501   Williams et al v. Syngenta Corporation et al                 2:15-cv-09624-JWL-JPO
502   Hoberman et al v. Syngenta Corporation et al                 2:15-cv-09625-JWL-JPO
503   Youngren et al v. Syngenta Corporation et al                 2:15-cv-09626-JWL-JPO
504   Witte v. Syngenta Corporation et al                          2:15-cv-09627-JWL-JPO
505   Witt v. Syngenta Corporation et al                           2:15-cv-09628-JWL-JPO
506   Wester v. Syngenta Corporation et al                         2:15-cv-09629-JWL-JPO
507   Kenny v. Syngenta Corporation et al                          2:15-cv-09630-JWL-JPO
508   Witt v. Syngenta Corporation et al                           2:15-cv-09631-JWL-JPO
509   Herrig v. Syngenta Corporation et al                         2:15-cv-09632-JWL-JPO
510   Hever et al v. Syngenta Corporation et al                    2:15-cv-09634-JWL-JPO
511   Peterson v. Syngenta Corporation et al                       2:15-cv-09635-JWL-JPO
512   Madsen v. Syngenta Corporation et al                         2:15-cv-09636-JWL-JPO
513   Verburg v. Syngenta Corporation et al                        2:15-cv-09638-JWL-JPO
514   Verburg v. Syngenta Corporation et al                        2:15-cv-09640-JWL-JPO
515   Westra et al v. Syngenta Corporation et al                   2:15-cv-09641-JWL-JPO
516   Rus v. Syngenta Corporation et al                            2:15-cv-09642-JWL-JPO
517   Schumann et al v. Syngenta Corporation et al                 2:15-cv-09643-JWL-JPO




                                                                                             Page 11
                                        Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 13 of 18



                                                       Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                Case Number
518   Hogrefe et al v. Syngenta Corporation et al                 2:15-cv-09644-JWL-JPO
519   Chindlund et al v. Syngenta Corporation et al               2:15-cv-09645-JWL-JPO
520   DeVries v. Syngenta Corporation et al                       2:15-cv-09646-JWL-JPO
521   Faust v. Syngenta Corporation et al                         2:15-cv-09647-JWL-JPO
522   Boeve v. Syngenta Corporation et al                         2:15-cv-09649-JWL-JPO
523   Anderson v. Syngenta Corporation et al                      2:15-cv-09650-JWL-JPO
524   Anderson v. Syngenta Corporation et al                      2:15-cv-09651-JWL-JPO
525   Alderdice v. Syngenta Corporation et al                     2:15-cv-09652-JWL-JPO
526   Van Veldhuizen v. Syngenta Corporation et al                2:15-cv-09654-JWL-JPO
527   Schumann et al v. Syngenta Corporation et al                2:15-cv-09655-JWL-JPO
528   Strock et al v. Syngenta Corporation et al                  2:15-cv-09656-JWL-JPO
529   Post et al v. Syngenta Corporation et al                    2:15-cv-09657-JWL-JPO
530   Robertson v. Syngenta Corporation et al                     2:15-cv-09658-JWL-JPO
531   Knudsen v. Syngenta Corporation et al                       2:15-cv-09659-JWL-JPO
532   Hunnel v. Syngenta Corporation et al                        2:15-cv-09660-JWL-JPO
533   Loeschke v. Syngenta Corporation et al                      2:15-cv-09661-JWL-JPO
534   Lounsbery et al v. Syngenta Corporation et al               2:15-cv-09662-JWL-JPO
535   Krakow v. Syngenta Corporation et al                        2:15-cv-09663-JWL-JPO
536   Kretschmar et al v. Syngenta Corporation et al              2:15-cv-09664-JWL-JPO
537   Kristofferson v. Syngenta Corporation et al                 2:15-cv-09665-JWL-JPO
538   Lambert v. Syngenta Corporation et al                       2:15-cv-09666-JWL-JPO
539   Larson v. Syngenta Corporation et al                        2:15-cv-09668-JWL-JPO
540   Leighton et al v. Syngenta Corporation                      2:15-cv-09669-JWL-JPO
541   Lentsch et al v. Syngenta Corporation et al                 2:15-cv-09670-JWL-JPO
542   Miller v. Syngenta Corporation et al                        2:15-cv-09671-JWL-JPO
543   Mitchell et al v. Syngenta Corporation et al                2:15-cv-09672-JWL-JPO
544   Mutschler v. Syngenta Corporation et al                     2:15-cv-09673-JWL-JPO
545   Parrow v. Syngenta Corporation et al                        2:15-cv-09674-JWL-JPO
546   Horning v. Syngenta Corporation et al                       2:15-cv-09675-JWL-JPO
547   Hansen v. Syngenta Corporation et al                        2:15-cv-09676-JWL-JPO
548   Hirsch v. Syngenta Corporation et al                        2:15-cv-09677-JWL-JPO
549   Holler et al v. Syngenta Corporation et al                  2:15-cv-09678-JWL-JPO
550   O'Brien et al v. Syngenta Corporation et al                 2:15-cv-09679-JWL-JPO
551   Oetken et al v. Syngenta Corporation et al                  2:15-cv-09680-JWL-JPO
552   Larson et al v. Syngenta Corporation et al                  2:15-cv-09682-JWL-JPO
553   Halse v. Syngenta Corporation et al                         2:15-cv-09683-JWL-JPO
554   Olson et al v. Syngenta Corporation et al                   2:15-cv-09684-JWL-JPO
555   Olson et al v. Syngenta Corporation et al                   2:15-cv-09685-JWL-JPO
556   Orris v. Syngenta Corporation et al                         2:15-cv-09686-JWL-JPO
557   Orris v. Syngenta Corporation et al                         2:15-cv-09687-JWL-JPO
558   Osterman v. Syngenta Corporation et al                      2:15-cv-09688-JWL-JPO
559   Pesall v. Syngenta Corporation et al                        2:15-cv-09689-JWL-JPO
560   Peters et al v. Syngenta Corporation et al                  2:15-cv-09690-JWL-JPO
561   Pillatzki et al v. Syngenta Corporation et al               2:15-cv-09691-JWL-JPO
562   Pistorius et al v. Syngenta Corporation et al               2:15-cv-09692-JWL-JPO
563   Menz et al v. Syngenta Corporation et al                    2:15-cv-09698-JWL-JPO
564   Peters et al v. Syngenta Corp et al                         2:15-cv-09699-JWL-JPO




                                                                                            Page 12
                                        Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 14 of 18



                                                      Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                               Case Number
565   Powell et al v. Syngenta Corporation et al                 2:15-cv-09700-JWL-JPO
566   Renwanz et al v. Syngenta Corporation et al                2:15-cv-09703-JWL-JPO
567   Spellman et al v. Syngenta Corporation et al               2:15-cv-09704-JWL-JPO
568   Vos et al v. Syngenta Corporation et al                    2:15-cv-09705-JWL-JPO
569   West et al v. Syngenta Corporation et al                   2:15-cv-09706-JWL-JPO
570   Wilhelmi v. Syngenta Corporation et al                     2:15-cv-09707-JWL-JPO
571   Bravard v. Syngenta Corporation et al                      2:15-cv-09708-JWL-JPO
572   D'Orazio v. Syngenta Corporation et al                     2:15-cv-09709-JWL-JPO
573   Schilling et al v. Syngenta Corporation et al              2:15-cv-09710-JWL-JPO
574   Nickelson v. Syngenta Corporation et al                    2:15-cv-09713-JWL-JPO
575   Reichling et al v. Syngenta Corporation et al              2:15-cv-09714-JWL-JPO
576   Reetz et al v. Syngenta Corporation et al                  2:15-cv-09715-JWL-JPO
577   Randall v. Syngenta Corporation et al                      2:15-cv-09716-JWL-JPO
578   Raasch v. Syngenta Corporation et al                       2:15-cv-09717-JWL-JPO
579   Rozell v. Syngenta Corporation et al                       2:15-cv-09719-JWL-JPO
580   Rolstad v. Syngenta Corporation et al                      2:15-cv-09720-JWL-JPO
581   Ruzsa v. Syngenta Corporation et al                        2:15-cv-09721-JWL-JPO
582   Roberts v. Syngenta Corporation et al                      2:15-cv-09722-JWL-JPO
583   Rinas et al v. Syngenta Corporation et al                  2:15-cv-09723-JWL-JPO
584   Meier v. Syngenta Corporation et al                        2:15-cv-09724-JWL-JPO
585   Michlitsch v. Syngenta Corporation et al                   2:15-cv-09725-JWL-JPO
586   Miles v. Syngenta Crop Protection, LLC et al               2:15-cv-09727-JWL-JPO
587   Raap v. Syngenta Corporation et al                         2:15-cv-09728-JWL-JPO
588   Rumpca et al v. Syngenta Corporation et al                 2:15-cv-09729-JWL-JPO
589   Nilson v. Syngenta Corporation et al                       2:15-cv-09730-JWL-JPO
590   Nolte et al v. Syngenta Corporation et al                  2:15-cv-09731-JWL-JPO
591   Meier v. Syngenta Corporation et al                        2:15-cv-09732-JWL-JPO
592   Meier v. Syngenta Corporation et al                        2:15-cv-09733-JWL-JPO
593   Ogren v. Syngenta Corporation et al                        2:15-cv-09734-JWL-JPO
594   Pistorius et al v. Syngenta Corporation et al              2:15-cv-09735-JWL-JPO
595   Hausvik v. Syngenta Corporation et al                      2:15-cv-09736-JWL-JPO
596   Heinecke v. Syngenta Corporation et al                     2:15-cv-09737-JWL-JPO
597   Hearnen et al v. Syngenta Corporation et al                2:15-cv-09738-JWL-JPO
598   Headley v. Syngenta Corporation et al                      2:15-cv-09739-JWL-JPO
599   Oswald v. Syngenta Corporation et al                       2:15-cv-09740-JWL-JPO
600   Lesher v. Syngenta Corporation et al                       2:15-cv-09741-JWL-JPO
601   Johnsen v. Syngenta Corporation et al                      2:15-cv-09742-JWL-JPO
602   Rossow v. Syngenta Corporation et al                       2:15-cv-09743-JWL-JPO
603   Pray v. Syngenta Corporation et al                         2:15-cv-09744-JWL-JPO
604   Heinje v. Syngenta Corporation et al                       2:15-cv-09745-JWL-JPO
605   Heinrich v. Syngenta Corporation et al                     2:15-cv-09746-JWL-JPO
606   Leverson et al v. Syngenta Corporation et al               2:15-cv-09747-JWL-JPO
607   Lesnar v. Syngenta Corporation et al                       2:15-cv-09748-JWL-JPO
608   Henjum et al v. Syngenta Corporation et al                 2:15-cv-09749-JWL-JPO
609   Hendrickson v. Syngenta Corporation et al                  2:15-cv-09750-JWL-JPO
610   Helgeson v. Syngenta Corporation et al                     2:15-cv-09751-JWL-JPO
611   Gaikowski et al v. Syngenta Corporation et al              2:15-cv-09752-JWL-JPO




                                                                                           Page 13
                                         Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 15 of 18



                                                          Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                   Case Number
612   Gebur v. Syngenta Corporation et al                            2:15-cv-09753-JWL-JPO
613   Gill et al v. Syngenta Corporation et al                       2:15-cv-09754-JWL-JPO
614   Gregerson v. Syngenta Corporation et al                        2:15-cv-09755-JWL-JPO
615   Gollnick et al v. Syngenta Corporation et al                   2:15-cv-09756-JWL-JPO
616   Gollnick v. Syngenta Corporation et al                         2:15-cv-09757-JWL-JPO
617   Friske v. Syngenta Corporation et al                           2:15-cv-09758-JWL-JPO
618   Fossum et al v. Syngenta Corporation et al                     2:15-cv-09759-JWL-JPO
619   Fortin et al v. Syngenta Corporation et al                     2:15-cv-09760-JWL-JPO
620   Foote v. Syngenta Corporation et al                            2:15-cv-09761-JWL-JPO
621   Flattum v. Syngenta Corporation et al                          2:15-cv-09762-JWL-JPO
622   Silbernagel et al v. Syngenta Corporation et al                2:15-cv-09763-JWL-JPO
623   Ash et al v. Syngenta Corporation et al                        2:15-cv-09765-JWL-JPO
624   Hausvik v. Syngenta Corporation et al                          2:15-cv-09766-JWL-JPO
625   Appel v. Syngenta Corporation et al                            2:15-cv-09767-JWL-JPO
626   Gustafson et al v. Syngenta Corporation et al                  2:15-cv-09768-JWL-JPO
627   Goetz v. Syngenta Corporation et al                            2:15-cv-09769-JWL-JPO
628   Dwight et al v. Syngenta Corporation et al                     2:15-cv-09770-JWL-JPO
629   Elie v. Syngenta Corporation et al                             2:15-cv-09771-JWL-JPO
630   Endres v. Syngenta Crop Protection, LLC et al                  2:15-cv-09772-JWL-JPO
631   Anliker et al v. Syngenta Corporation et al                    2:15-cv-09773-JWL-JPO
632   Erickson v. Syngenta Corporation et al                         2:15-cv-09774-JWL-JPO
633   Jensen v. Syngenta Corporation et al                           2:15-cv-09775-JWL-JPO
634   Buisker et al v. Syngenta Corporation et al                    2:15-cv-09776-JWL-JPO
635   Kittelson et al v. Syngenta Corporation et al                  2:15-cv-09777-JWL-JPO
636   Kangas v. Syngenta Corporation et al                           2:15-cv-09778-JWL-JPO
637   Kampa v. Syngenta Corporation et al                            2:15-cv-09779-JWL-JPO
638   Kampa et al v. Syngenta Corporation et al                      2:15-cv-09780-JWL-JPO
639   Block v. Syngenta Corporation et al                            2:15-cv-09781-JWL-JPO
640   Johnson et al v. Syngenta Corporation et al                    2:15-cv-09782-JWL-JPO
641   Hokana v. Syngenta Corporation et al                           2:15-cv-09783-JWL-JPO
642   Christenson v. Syngenta Corporation et al                      2:15-cv-09784-JWL-JPO
643   Christenson et al v. Syngenta Corporation et al                2:15-cv-09785-JWL-JPO
644   Berger et al v. Syngenta Corporation et al                     2:15-cv-09786-JWL-JPO
645   Berndt v. Syngenta Corporation et al                           2:15-cv-09787-JWL-JPO
646   Beitelspacher et al v. Syngenta Corporation et al              2:15-cv-09788-JWL-JPO
647   Burns v. Syngenta Corporation et al                            2:15-cv-09789-JWL-JPO
648   Beisch et al v. Syngenta Corporation et al                     2:15-cv-09790-JWL-JPO
649   Ash v. Syngenta Corporation et al                              2:15-cv-09791-JWL-JPO
650   Carlson v. Syngenta Corporation et al                          2:15-cv-09792-JWL-JPO
651   Braun et al v. Syngenta Corporation et al                      2:15-cv-09793-JWL-JPO
652   Burns et al v. Syngenta Corporation et al                      2:15-cv-09794-JWL-JPO
653   Gutenkauf v. Syngenta Corporation et al                        2:15-cv-09796-JWL-JPO
654   Kriz v. Syngenta Corporation et al                             2:15-cv-09798-JWL-JPO
655   Jark et al v. Syngenta Corporation et al                       2:15-cv-09799-JWL-JPO
656   Johnson et al v. Syngenta Corporation et al                    2:15-cv-09800-JWL-JPO
657   Carter v. Syngenta Corporation et al                           2:15-cv-09801-JWL-JPO
658   Belden v. Syngenta Corporation et al                           2:15-cv-09802-JWL-JPO




                                                                                               Page 14
                                         Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 16 of 18



                                                            Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                     Case Number
659   Bach et al v. Syngenta Corporation et al                         2:15-cv-09803-JWL-JPO
660   Davis et al v. Syngenta Corporation et al                        2:15-cv-09805-JWL-JPO
661   Ablid v. Syngenta Corporation et al                              2:15-cv-09807-JWL-JPO
662   Aman v. Syngenta Corporation et al                               2:15-cv-09808-JWL-JPO
663   Dinger et al v. Syngenta Corporation et al                       2:15-cv-09809-JWL-JPO
664   Anderson v. Syngenta Corporation et al                           2:15-cv-09810-JWL-JPO
665   Bieber v. Syngenta Corporation et al                             2:15-cv-09811-JWL-JPO
666   Deutsch et al v. Syngenta Corporation et al                      2:15-cv-09812-JWL-JPO
667   Erickson v. Syngenta Corporation et al                           2:15-cv-09813-JWL-JPO
668   Kahnke v. Syngenta Corporation et al                             2:15-cv-09814-JWL-JPO
669   Lesnar et al v. Syngenta Crop Protection, LLC et al              2:15-cv-09815-JWL-JPO
670   Johnson v. Syngenta Corporation et al                            2:15-cv-09816-JWL-JPO
671   Beisch v. Syngenta Corporation et al                             2:15-cv-09817-JWL-JPO
672   Baier v. Syngenta Corporation et al                              2:15-cv-09818-JWL-JPO
673   Didreckson v. Syngenta Corporation et al                         2:15-cv-09819-JWL-JPO
674   Czmowski v. Syngenta Corporation et al                           2:15-cv-09820-JWL-JPO
675   Tolvstad et al v. Syngenta Corporation et al                     2:15-cv-09821-JWL-JPO
676   Townsend et al v. Syngenta Corporation et al                     2:15-cv-09822-JWL-JPO
677   Trautner v. Syngenta Corporation et al                           2:15-cv-09823-JWL-JPO
678   Voss et al v. Syngenta Corporation et al                         2:15-cv-09824-JWL-JPO
679   Zochert et al v. Syngenta Corporation et al                      2:15-cv-09825-JWL-JPO
680   Serocki v. Syngenta Corporation et al                            2:15-cv-09826-JWL-JPO
681   Stiegelmeier et al v. Syngenta Corporation et al                 2:15-cv-09827-JWL-JPO
682   Dinger et al v. Syngenta Corporation et al                       2:15-cv-09828-JWL-JPO
683   Schmit et al v. Syngenta Corporation et al                       2:15-cv-09829-JWL-JPO
684   Cole et al v. Syngenta Corporation et al                         2:15-cv-09831-JWL-JPO
685   Schiley v. Syngenta Corporation et al                            2:15-cv-09832-JWL-JPO
686   Schneider et al v. Syngenta Corporation et al                    2:15-cv-09833-JWL-JPO
687   Schneider et al v. Syngenta Corporation et al                    2:15-cv-09834-JWL-JPO
688   Wagner v. Syngenta Corporation et al                             2:15-cv-09835-JWL-JPO
689   Stabnow v. Syngenta Corporation et al                            2:15-cv-09836-JWL-JPO
690   Cole et al v. Syngenta Corporation et al                         2:15-cv-09837-JWL-JPO
691   Zimmerman v. Syngenta Corporation et al                          2:15-cv-09838-JWL-JPO
692   Schiley v. Syngenta Corporation et al                            2:15-cv-09840-JWL-JPO
693   Thurston v. Syngenta Corporation et al                           2:15-cv-09841-JWL-JPO
694   Trautner et al v. Syngenta Corporation et al                     2:15-cv-09842-JWL-JPO
695   Schneider et al v. Syngenta Corporation et al                    2:15-cv-09843-JWL-JPO
696   Wensing v. Syngenta Corporation et al                            2:15-cv-09844-JWL-JPO
697   Wik v. Syngenta Corporation et al                                2:15-cv-09845-JWL-JPO
698   Voss v. Syngenta Corporation et al                               2:15-cv-09846-JWL-JPO
699   Tillman v. Syngenta Corporation et al                            2:15-cv-09847-JWL-JPO
700   Sittig v. Syngenta Corporation et al                             2:15-cv-09848-JWL-JPO
701   Clemenson et al v. Syngenta Corporation et al                    2:15-cv-09849-JWL-JPO
702   Schiley v. Syngenta Corporation et al                            2:15-cv-09850-JWL-JPO
703   Simon et al v. Syngenta Corporation et al                        2:15-cv-09851-JWL-JPO
704   West v. Syngenta Corporation et al                               2:15-cv-09852-JWL-JPO
705   Sebek et al v. Syngenta Corporation et al                        2:15-cv-09853-JWL-JPO




                                                                                                 Page 15
                                         Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 17 of 18



                                                         Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                  Case Number
706   Sieber v. Syngenta Corporation et al                          2:15-cv-09854-JWL-JPO
707   Schmidt et al v. Syngenta Corporation et al                   2:15-cv-09855-JWL-JPO
708   Schneider et al v. Syngenta Corporation et al                 2:15-cv-09858-JWL-JPO
709   Schultz et al v. Syngenta Corporation et al                   2:15-cv-09859-JWL-JPO
710   Traxinger v. Syngenta Corporation et al                       2:15-cv-09860-JWL-JPO
711   Tschakert v. Syngenta Corporation et al                       2:15-cv-09861-JWL-JPO
712   Nehls et al v. Syngenta Corporation et al                     2:15-cv-09862-JWL-JPO
713   Stange v. Syngenta Corporation et al                          2:15-cv-09863-JWL-JPO
714   Stiegelmeier et al v. Syngenta Corporation et al              2:15-cv-09864-JWL-JPO
715   Sundvold v. Syngenta Corporation et al                        2:15-cv-09865-JWL-JPO
716   Williams v. Syngenta Corporation et al                        2:15-cv-09866-JWL-JPO
717   Wittnebel et al v. Syngenta Corporation et al                 2:15-cv-09867-JWL-JPO
718   Sippel v. Syngenta Corporation et al                          2:15-cv-09868-JWL-JPO
719   Singrey et al v. Syngenta Corporation et al                   2:15-cv-09869-JWL-JPO
720   Simon v. Syngenta Corporation et al                           2:15-cv-09870-JWL-JPO
721   Vold v. Syngenta Corporation et al                            2:15-cv-09871-JWL-JPO
722   Zimmerman et al v. Syngenta Corporation et al                 2:15-cv-09872-JWL-JPO
723   Scott v. Syngenta Corporation et al                           2:15-cv-09873-JWL-JPO
724   Colen et al v. Syngenta Seeds, Inc. et al                     2:15-cv-09874-JWL-JPO
725   Aten et al v. Syngenta Corporation et al                      2:15-cv-09876-JWL-JPO
726   McCrea et al v. Syngenta Corporation et al                    2:15-cv-09877-JWL-JPO
727   Knowles et al v. Syngenta Corporation et al                   2:15-cv-09878-JWL-JPO
728   Anderson et al v. Syngenta Corporation et al                  2:15-cv-09880-JWL-JPO
729   Ward v. Syngenta Corporation et al                            2:15-cv-09884-JWL-JPO
730   Wilkinson v. Syngenta Corporation et al                       2:15-cv-09885-JWL-JPO
731   Bisgard et al v. Syngenta Corporation et al                   2:15-cv-09886-JWL-JPO
732   Premier Cooperative, Inc. et al v. Syngenta AG et al          2:15-cv-09887-JWL-JPO
733   Swenson v. Syngenta Corporation et al                         2:15-cv-09888-JWL-JPO
734   Rave v. Syngenta Corporation et al                            2:15-cv-09889-JWL-JPO
735   Stevenson et al v. Syngenta Corporation et al                 2:15-cv-09890-JWL-JPO
736   Schmidgall et al v. Syngenta Corporation et al                2:15-cv-09899-JWL-JPO
737   France et al v. Syngenta Corporation et al                    2:15-cv-09901-JWL-JPO
738   L.G.T. Enterprises, Inc. et al v. Syngenta A G et al          2:15-cv-09923-JWL-JPO
739   Heike et al v. Syngenta Corporation et al                     2:16-cv-02008-JWL-JPO
740   Everett Farm Partnership et al v. Syngenta AG et al           2:16-cv-02043-JWL-JPO
741   Luck et al v. Syngenta AG et al                               2:16-cv-02072-JWL-JPO
742   Murphy et al v. Syngenta Corporation et al                    2:16-cv-02074-JWL-JPO
743   Hanson et al v. Syngenta Corporation et al                    2:16-cv-02164-JWL-JPO
744   Gaikowski v. Syngenta Corporation et aL                       2:16-cv-02165-JWL-JPO
745   Kappenman v. Syngenta Corporation et al                       2:16-cv-02167-JWL-JPO
746   Storley et al v. Syngenta Corporation et al                   2:16-cv-02168-JWL-JPO
747   Anderson, Raymond et al v. Syngenta AG et al                  2:16-cv-02280-JWL-JPO
748   Kuppler et al v. Syngenta Corporation et al                   2:16-cv-02282-JWL-JPO
749   Springer v. Syngenta Corporation et al                        2:16-cv-02288-JWL-JPO
750   Stein v. Syngenta Corporation et al                           2:16-cv-02377-JWL-JPO
751   Hogrefe v. Syngenta Corporation et al                         2:16-cv-02378-JWL-JPO
752   Zuidema et al v. Syngenta AG et al                            2:16-cv-02394-JWL-JPO




                                                                                              Page 16
                                         Case 2:14-md-02591-JWL-JPO Document 4080-1 Filed 02/06/19 Page 18 of 18



                                                         Exhibit A: Cases That Conformed to the Fourth Am. Master Complaint (for All Plaintiffs)
      Case Caption                                                  Case Number
753   Croghan et al v. Syngenta Corporation et al                   2:16-cv-02448-JWL-JPO
754   Goettl, Victor et al v. Syngenta AG et al                     2:16-cv-02533-JWL-JPO
755   Drozd et al v. Syngenta AG et al                              2:16-cv-02570-JWL-JPO
756   Brown et al v. Syngenta AG et al                              2:16-cv-02612-JWL-JPO
757   Williams Farms, LLC et al v. Syngenta AG et al                2:16-cv-02696-JWL-JPO
758   Dirba Farms et al v. Syngenta AG et al                        2:16-cv-02699-JWL-JPO
759   Hinker v. Syngenta Corporation et al                          2:16-cv-02701-JWL-JPO
760   Barksdale Farms et al v. Syngenta AG et al                    2:16-cv-02712-JWL-JPO
761   Grosvenor Farms, Inc. et al v. Syngenta AG et al              2:16-cv-02794-JWL-JPO
762   Gjermo, Lee et al v. Syngenta AG et al                        2:17-cv-02118-JWL-JPO
763   Gauntt v. Syngenta Seeds Inc et al                            2:17-cv-02637-JWL-JPO
764   Robbins v. Syngenta Corporation, et al                        5:15-cv-04002-JWL-JPO (KS)
765   Kramer v. Syngenta Corporation, et al                         5:15-cv-04003-JWL-JPO (KS)
766   Elliott v. Syngenta Corporation, et al.                       5:15-cv-04004-JWL-JPO (KS)
767   Goering v. Syngenta Corporation, et al.                       6:15-cv-01015-JWL-JPO (KS)
768   Winter v. Syngenta Corporation, et al                         6:15-cv-01016-JWL-JPO (KS)




                                                                                                 Page 17
